Case 2:17-cv-03130-JMA-ARL Document 46 Filed 03/21/20 Page 1 of 2 PagelD #: 243

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

LUIS GARCIA, on behalf of himself and others : Case No. 17-CV-3130
similarly situated, : (JMA) (ARL)

Plaintiff,
-against-
SBKU SERVICES INC. d/b/a KUMO SUSHI &

STEAKHOUSE, TONY LAM, BOBBY LAM, and
JANE DOE,

Defendants. d
x

 

PLAINTIFF’S NOTICE OF MOTION FOR ENTRY OF JUDGMENT
FOR ATTORNEYS’ FEES AND COSTS

PLEASE TAKE NOTICE that, pursuant Fed. R. Civ. P. 54(d), as well as 29
U.S.C. § 216(b) and New York Labor Law §§ 198(1-a) and 663(1), and upon the
Declaration of Justin Cilenti, dated March 20, 2020, and the accompanying Memorandum
of Law, plaintiff Luis Garcia (“Plaintiff”), by and through his counsel, Cilenti & Cooper,
PLLC, hereby moves this Court, before the Honorable Joan M. Azrack, U.S.D.J., in the
United States District Court for the Eastern District of New York, 100 Federal Plaza,
Central Islip, New York 11722, for an Entry of Judgment in favor of Plaintiff's attorneys,
Cilenti & Cooper, PLLC, against defendants SBKU Services Inc., Tony Lam, and Robert
(“Bobby”) Lam (“Defendants”), jointly and severally, for attorneys’ fees and costs in the
amount of $55,807.10.

PLEASE TAKE FURTHER NOTICE that, pursuant to the schedule set forth
between the parties, Defendants’ opposition papers are to be filed on or before May 11,

2020; and, Plaintiffs reply papers, if any, are to be filed on or before May 25, 2020.
Case 2:17-cv-03130-JMA-ARL Document 46 Filed 03/21/20 Page 2 of 2 PagelD #: 244

Dated: New York, New York
March 20, 2020

Respectfully submitted,

CILENTI & COOPER, PLLC
Attorneys for Plaintiff

10 Grand Central

155 East 44" Street — 6 Floor
New York, New York 10017
T. (212) 209-3933

F, (212) 209-7102

a”. Ze

Justin “epti SE

TO:

John P. Ruggiero, Esq.
Canfield-Ruggiero, LLP

1461 Franklin Avenue

Garden City, New York 11530
(516) 294-4180

Attorneys for Defendants
